 PASTOOR BROS.CO.451William Pastoor and Ray Pastoor,a Co-Partnershipd/b/a Pastoor Bros.Company and Local 26, Amal-gamated Meat Cutters and Butcher.Workmen ofNorth America,AFL-CIO,Joint Petitioner andGeneral Teamsters Union,Local 406,affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Joint Petitioner.Case 7-RC-13027March29, 1976DECISION AND DIRECTION OF SECONDELECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on June 25, 1975,' and the RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and briefs, and hereby adopts the Region-alDirector's findings and recommendations 2 asmodified below.As more fully set forth in the attached relevantportions of the Regional Director's report, the Re-gionalDirector found that employee Sonderfan'sconduct in handing union campaign literature to theEmployer's election observer, Timmer, prior to theopening of the polls, together with his two brief con-versations with employee Fiekema on the voting line,constituted objectionable conduct within the pro-scription ofMilchem, Inc.,170 NLRB 362 (1968).While we agree with the Regional Director's conclu-sion, we do so only on the basis of Sonderfan's con-versations with Fiekema. Thus, we find, contrary totheRegional Director, that Sonderfan's exchangewith Timmer is outside the boundaries ofMilchembecause the polls were not open, balloting. had notbegun, and no other employees were present whenthe exchange occurred.Lincoln Land Moving & Stor-age, Inc.,197 NLRB 1238 (1972). However, we dofind that Sonderfan's conversation with Fiekemawhile the latter was being ushered to the head of theline to vote constitutes improper electioneering re-gardless of whose version of the incident is credited.Sonderfan's statement,"is your mind made up" cou-pled with his offer of campaign propaganda is, in ourview, tantamount to soliciting votes for the Union.As found by the Regional Director, Sonderfan'sstatementand offer of campaign literature was over-heard by other employees waiting in line to vote.Thus, it is irrelevant whether Sonderfan handedFiekema the envelope before or after the latter hadvoted.Accordingly, we shall set aside the electionand direct that a second election be conducted.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]MEMBER PENELLO,dissenting in part:As employees were standing in line to vote, em-ployee Sonderfan, a member of the Joint Petitioners'in-plant committee, approached employee Fiekemain the voting line and asked him "Is your mind madeup?" Fiekema replied "Yes, I know all I need toknow. My mind is made up." Whereupon accordingto Fiekema, Sonderfan offered him a large envelopecontaining a campaign leaflet and asked him if hewould take it after or before he voted. Fiekema saidthat he would take it afterwards. Fiekema went on tovote, and by all accounts it was not until after hevoted that he was handed the envelope. As similarenvelopes had been handed out during the lunch pe-riod on election day, presumably some of the em-ployees in line knew that the envelope containedunion propaganda, although there is no indicationthat there was any union insignia of any kind on theoutside of the envelope. Since Fiekema stated that hehad already made up his mind and did not take theunion literature until after he voted, it cannot be ar-gued that the conduct herein influenced his vote. Asto the others, either they had been given the materialbefore, were familiar with it, and therefore could nothave been influenced by Fiekema's being given it; orthey had not seen it before and therefore could nothave known what it was or have been influenced bySonderfan's offer of the envelope.This single instance of entirely innocuous conducthas persuaded my colleagues to set aside the electionon the basis ofMilchem, Inc.,170 NLRB (1968). But,inMilchemitself the Board said conversations mustbe "prolonged" or "sustained" and:[T]his does not mean. that any chance, isolated,innocuous comment or inquiry by an employeror union official to a voter will necessarily voidthe election.We will be guided by the maximthat "the law does not concern itself with tri-fles."Milchem, supraat 363.Because I cannot imagine conduct more trifling thanthat involved herein, I would overrule the objectionsin their entirety and certify the.Joint Petitioners.1The election was conductedpursuant to a Stipulationfor CertificationUponConsent Election:The tally was 18 for, and 12against,the JointPetitioners;there were no challengedballots.2 In the absence of exceptions thereto, weadoptpro formathe RegionalDirector's recommendationthat Objections 2, 3, 4, and5 be overruled.223 NLRB No. 61 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXA. FactsThe EmployercontendsthatUnionagents en-gaged in electioneering during the voting period bypassing out written information within 20 feet of thevoting area.The investigation reveals that employeesGordon Menkveld and Dick Sonderfan distributed athree-page, typewritten handout enclosed in manilaenvelopes at the noon lunch break on the Employer'spremises on June 25, 1975, the day of the election.The election was held between the hours of 3:00 p.m.and 3:30 p.m. The handoutis [hereinreferred to] asExhibit "A".The handout was composed by Gordon Menkveldbased upon suggestions and recommendations of theother employee signatories and was edited and ap-proved byMeat Cutters Union BusinessAgent Wa-ters after the latter had telephonically discussed itscontents with that Union's legal counsel. Waters thenreproduced the document, Exhibit "A", the bulk ofwhich was distributed by Sonderfan at noon on theday of theelection.The Employee Committee that signed Exhibit"A", which included Sonderfan and Menkveld, wasformed at a general meeting of employees as a resultof a show-of-hands vote on or about April 10, 1975,prior to the Union's organizational drive. The Com-mittee was,at that time,authorized by the employeesto represent them in presenting employee demandsupon the Employer. After attempting to bargain di-rectlywith the Employer, the Committee, in April1975, approached the Meat Cutters Union seekingoutside union representation. The Committee mem-bers were then instructed in the proper method ofsoliciting authorization cards for the Petitioner. Upto the date of the election, the Committee operatedas an in-plant organizing committee for the Joint Pe-titioners.Sonderfan handed out the largest portion of theenvelopes containing Exhibit "A" during his lunchperiod on the day of the election. Two employees notat work that day-vacationing Employer election ob-serverWilliam Timmer and an employee on sickleave,Ronald Fiekema-were approached by Son-derfan just prior to and during the polling periodwhich took place between 3:00 p.m. and 3:30 p.m.Sonderfan's account of the objected to activity, as setforth in affidavit form,is as follows:I also gaveone copy of this handout to Bill Tim-mer, who was the observer for the Employer atthe election that day, about 5 minutes prior tothe opening of the polls, or about 2:55 p.m. onthatsameday, June 25, 1975.Timmer was seated at the table in the lunch areawith the other observer and the NLRB agent. Isaid to Bill, "Here is the information that theother people received," and handed him a copy.The reason I did not give it to him earlier is thathe was on vacation that week.The handouts were packaged in large manila en-velopes and all looked alike. After handing Tim-mer his envelope I turned around and got in lineto vote.At about 3:15 or 3:10 1 was standing in line andnoticed that an employee, Ron Fiekema, whowas on sick leave had arrived. Since he was ill hewas ushered up to the head of the line. As hecame by me I stopped him long enough to shakehis hand and say, "Arrangements have beenmade for you to get a ride home if you want one.I hope you've been able to get all the informa-tion you need. Is your mind made up?" He an-swered, "Yes, I know all I need to know. Mymind is made up." He proceeded on to the vot-ing area, and as he was coming back by me hestopped and told me that arrangements hadbeen made that were satisfactory to get himhome. I told him that was good and said, "Takethis along with you. It's what we passed out tothe fellows earlier today. It is information thatwe hope helped some people make up theirmind." I handed him the envelope containingthe handout, and he proceeded to the elevator. Iwould estimate that I was 30 to 35 feet from thepolling area at the time. This was the only hand-out I distributed during the polling period. .. .The two recipients of the material give similar ac-counts of these events, with the exception that Ron-ald Fiekema, in his affidavit, states that Sonderfanoffered him the envelope before he voted, but recallsthat he did not accept it until after he voted. Fiekemabelieves that Sonderfan's words were: "I have a pam-phlet-some information that you can have before orafter you vote." Fiekema answered, "I'll take it af-ter," and states that Sonderfan handed him the enve-lope without saying anything after he voted.Another employee gives an account, in affidavitform, similar to Fiekema's:I observed Ron Fiekema approaching the votingarea. I was in direct line from where Fiekemawas walking to the polling place. Many peoplewere greeting Ron because he is on sick leaveand we hadn't seen him for a while. When hewas 10 to 15 feet from me, Dick Sonderfan whowas in a direct line between Fiekema and said tothe approaching Fiekema, "You can take thisbefore you vote, or you can take it later," and PASTOOR BROS. CO.held out a large brown envelope similar to theone Menkveld had handed to me.Iwould esti-mate that Fiekema and Sonderfan were between20 to 30 feet from the polling area at the time hewas firstoffered the envelope. Ron said, I be-lieve, "No, I'll take it later." Ron went in to voteand then began walking toward the elevator. Af-terhe passed me Sonderfan, who remainedwhere he had been, a few feet from me, handedRon the envelope. Ron took it and continued onhis way.Idid not observe Sonderfan or anyone else dis-tributing this envelope during the polling periodto any other employees.The Board Agent conducting the election recallsobserver Timmer being handed a large envelope inthe final minutes before the polls opened, but wasnot aware of such being presented to. employeeFiekema during the polling period.B. Analysis and ConclusionsAgency Status of the EmployeeCommittee:In determining agency status of employee,commit-tees,the Board has frequently looked to authoriza-tion and ratification by a union. While the instantEmployee Committee was formed prior to the initialcontact with Meat Cutters Union, the Petitioner uti-lized the Committee to solicit authorization cards af-ter instructing itsmembers concerning proceduresfor soliciting cards and the "do and don't" of cam-paigning. According to the testimony of Sonderfan,the employees looked upon the Committee as the in-plant representatives of the Joint Petitioners and thelatter did use the Employee Committee as its liaisonwith employees.For example, two of its members,Sonderfan and Menkveld, arranged for and spokeout authoritatively on election issues at two generalmeetings for employees held at the Teamster's LocalHall on or about June 10 and 24, 1975. Also, one ofthe committee members,Sandra Hitts,served as theunion observer at the election.Finally,and quite sig-nificantly the Employee Committee handout, Exhibit"A", was drafted by employee Gordon Menkveld,signed by fellow committee members Sandra Hitts,Ed Cornett and Dick Sonderfan, subsequently repro-duced for distribution by Business Agent Waters af-ter it had been approved by the Meat Cutters'Union's legal counsel,and thereafter distributed inthe main by committee member Sonderfan.In view of the aforesaid Union's authorization andratification of Committee activity, I conclude thatthe committee members were agents of the Union.453Hampton Merchants. Association,etc.'151_NLRB 1307(1965), cf.Marlowe Manufacturing Company, Inc.,213 NLRB No. 46 (1974).Electioneering:InMilchem, Inc.,170 NLRB 362 (1968), the Boardheld that an agent's"sustained conversations withprospective voters waiting to cast their ballots, re-gardless of the content of the remarks exchanged,constitutes conduct which, in itself,necessitates asecond election."The intent ofMilchemis to insurethat voters are free from any influence in those lastfew minutes prior to casting a ballot so that they maycast their ballot in an atmosphere of reasoned choice.Here,the conduct alleged to constitute improperelectioneering underMilchemconsists of handingcampaign literature to the Employer observer Tim-mer in the polling area itselfimmediatelyprior to theopening of the polls and two conversations betweenemployee Sonderfan and employee Fiekema in thevoting line during which time Fiekema was handedcampaign literature.While Sonderfan'sdiscussionwith Timmer in the polling area was not in or of itselfa "sustained conversation,"it has to be considered inconjunction with the exchange with Fiekema whichconsisted of two short conversations relating to theelection as well as the distribution of campaign litera-ture to both in the election area.The Board has recently looked to the content ofsuch conversations as well as to probable effects ofsaid comments on voters.SeeCenturyCityHospital,219 NLRB52 (1975);HeclaMining Company,218NLRB 860 (1975).CarefulconsiderationofSonderfan's offer of a ride home to employee Fieke-ma leads me to conclude that it does not rise to thelevel of an improper offer as was involved inModernHard Chrome Service Co.,187 NLRB 822 (1970). Thequestion posed of Fiekema as to whether or not hismind was made up and the offer of the printed cam-paign material removes these conversations out ofthe bounds of pure innocuousness or casualness. Theremarks were directed to an employee in the pres-ence of other employees and were obviously a refer-ence to the voter's upcoming voting decision.As not-ed before, an employee who as far as 10 to 15 feetfrom where Sonderfan was waiting in line to voteoverheard the conversation with Fiekema.It can beassumed that some part of the group of prospectivevoters in line ahead of Sonderfan,as well as thoseadjacent and behind him, were in a position to beinfluenced by the conversation they overheard, aswell as the submission to Fiekema of the envelopewhich the employees would very well be aware con-tained campaign propaganda. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I conclude that Sonderfan's exchang-of a party to an election which comes within thees with voter Fiekema in the presence of other em-proscription of theMilchem.ployees who were waiting to vote in conjunction withTherefore, I recommend that Objection No. I bethe exchange with Timmer to be conduct of an agentsustained and the election be set aside.